EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adele Critchley on 6/30/22 and 7/5/2022.
The application has been amended as follows: 
The claims: 
1. (Currently Amended) A laminated film roll comprising:
an ultra-low refractive index layer forms a monolithic structure having minute void spaces, and an open cell structure with multiple pore distributions in which the minute void spaces are aggregated and three-dimensionally interconnected 
a resin film, 
wherein the ultra-low refractive index layer is stacked on the resin film, 
the ultra-low refractive index layer consists of which are chemically and directly bonded by a catalyst, and the minute void spaces formed between the structural units in the shape of particles, the structural units in the shape of particles are particlesof a pulverized product of a gelled silicon compound, wherein a volume average particle size of the microporous inorganic particles is more than 0.10             
                µ
            
        m, and wherein the ultra-low refractive index layer has a proportion of void space of 40% or more, and a refractive index of 1.2 or less  
2-5. (Cancelled)
6. (Previously Presented) The laminated film roll according to claim 1, wherein the bond among the structural units includes a hydrogen bond or a covalent bond.
7-8. (Cancelled)
9. (Currently Amended) The laminated film roll according to claim 1, wherein microporous inorganic further includes at least one element selected from the group consisting of [[Si,]] Mg, Al, Ti, Zn, and Zr.
10-12. (Cancelled)
13. (Currently Amended) The laminated film roll according to claim 1, wherein the minute void spaces have a pore size is in a range from 2 to 200 nm.
14. (Cancelled) 
15. (Previously Presented) The laminated film roll according to claim 1, wherein the ultra-low refractive index layer has a thickness in a range from 0.01 to 100 µm.
16. (Currently Amended) The laminated film roll according to claim 1, wherein the ultra-low refractive index layer has a haze value 
17-30. (Cancelled) 
31. (Currently Amended) An optical element comprising: 
an ultra-low refractive index layer forming a monolithic structure having minute void spaces, and an open cell structure with multiple pore distributions in which the minute void spaces are aggregated and three-dimensionally interconnected and 
a resin film, 
wherein the ultra-low refractive index layer is stacked on the resin film, 
the ultra-low refractive index layer consists of which are chemically and directly bonded by a catalyst, and minute void spaces formed between the structural units in the shape of particles, the structural units in the shape of particles are of a pulverized product of a gelled silicon compound, wherein a volume average particle size of the microporous inorganic particles is more than 0.10             
                µ
            
        m, wherein the ultra-low refractive index layer has a proportion of void space of 40% or more, and a reflective index of 1.2 or less, and wherein the optical element is in the form of a film roll. 
32. (Previously Presented) The laminated film roll according to claim 1, wherein the volume average particle size of the microporous inorganic particles is 0.20 µm or more. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are the following: 
US 2011/0195239 to Takane et al. (hereinafter “Takane”) 
US 2017/0183542 to Kato et al. (hereinafter “Kato”)
Yildirim et al., (hereinafter “Yildirim”), Template Free Preparation of Nanoporous Originally Modified Silica Thin Films on Flexible Substrate, J. Mater.Chem., 2011, 21, 14830-14837. 
Takane discloses an optical element comprising a solid substrate and a low refractive index layer formed on the solid substrate wherein the low refractive index layer is a porous body obtained by alternating a layer of an electrolyte polymer and a layer of microparticles and filling the alternating layers with a silicone compound solution to bond the solid substrate to microparticles, and microparticles to microparticles (abstract, and figure 5).  The microparticles are pulverized products of a gelled silicon compound (paragraph 255). The optical element is in the form of a film roll (paragraph 436).  
The low refractive index layer has a refractive index of less than 1.2 (paragraph 299).  The low refractive index layer has a void fraction of from 40 to 80%, in which the microparticles are chemically and directly bonded to each other by covalent bond (paragraphs 107 and 260).  The microparticles have an average primary particle size of from 1 to 100 nm (paragraph 124).  
The transitional phrase “consist of” is sufficient to exclude an electrolyte polymer and a silicone compound binder which are required components of Takane’s low refractive index layer.  

Kato discloses a pressure-sensitive adhesive sheet comprising a supporting substrate, a pressure-sensitive adhesive layer X, a continuous void-containing layer, a pressure sensitive adhesive layer Y (abstract).  The pressure-sensitive adhesive sheet further includes a first mixed layer disposed between the pressure-sensitive adhesive layer X and the continuous void-containing layer, and a second mixed layer disposed between the pressure-sensitive adhesive layer Y and the continuous void-containing layer. The mixed layer contains components constituting the pressure-sensitive adhesive layer and the continuous void-containing layer (paragraph 31).  
The continuous void-containing layer comprises silica particles chemically bonded to each other to form voids between the silica particles (paragraph 46).  The voids are present between the primary particles of the silica particles.  The voids are also present between secondary particles and inside the secondary particles of the silica particles. The silica particles are pulverized products of a gelled silica compound (paragraph 47).  The continuous void-containing layer further includes an adhesive resin that is used in the pressure-sensitive adhesive layer to promote an adhesion strength between the continuous void-containing layer and the pressure-sensitive adhesive layer (paragraphs 56, 63 and 95).  
The transitional phrase “consist of” is sufficient to exclude an adhesive resin which is a required component of Kato’s continuous void-containing layer.  Further, there is no teaching or suggestion in Kato the continuous void-containing layer has a refractive index of 1.2 or less and a porosity of 40% or more.  
Yildirim discloses a composite material comprising a nanoporous ormosil thin film on a flexible substrate (abstract).  The nanoporous ormosil thin film comprises a plurality of nanoporous particles interconnected to each other (figure 2).  The nanoporous ormosil thin film has a porosity of 29-65%, and a reflective index of 1.13 (p 14833).  The nanoporous particles have an average particle size of less than 50 nm (p 14833), which is way below the claimed range of more than 0.1 µm. 
As Yildirim fails to teach the nanoporous particles which are pulverized products of a gelled silicon compound, there is no basis to support a monolithic structure would be present wherein the monolith structure has minute void spaces, and an open cell structure with multiple pore distributions in which the minute void spaces are aggregated and three-dimensionally interconnected
The double patenting rejections over US Patent No. 10,472,483; and US Application Nos. 15/758,073; 15/749,250; 15/749,148; and 15/539,946 have been obviated in view of the terminal disclaimer filed on 06/30/2022.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a laminated film roll, or an optical element having a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788